Journal Entry
THE JOURNAL ENTRY AND OPINION RELEASED ON AUGUST 15, 2001 IN THE ABOVE CAPTIONED CASE IS HEREBY CORRECTED NUNC PRO TUNC BY CORRECTING A CLERICAL ERROR ON THE COVER PAGE. THE COVER PAGE SHOULD READ STATE OF OHIO AS APPELLEE AND JUAN GREEN AS APPELLANT INSTEAD OF RELATOR AND RESPONDENT, RESPECTIVELY. IT HEREBY ORDERED THAT, AS SO AMENDED, SAID JOURNAL ENTRY AND OPINION OF AUGUST 15, 2001, SHALL STAND IN FULL FORCE AND EFFECT IN ALL ITS PARTICULARS. THE CORRECTED ENTRY IS ATTACHED.
Presiding Judge KENNETH A. ROCCO, Concurs, Judge TERRENCE O'DONNELL, Concurs.